According to my view, neither the family-purpose doctrine nor that of respondeat superior applies. Elaboration could serve no purpose. It is sufficient to say that the seventeen-year-old son bought and paid for the motorcycle and it was registered in his name. It was his property. When riding it to school he was using it for his own convenience and not as the representative of his father.
It does not appear that the son was irresponsible and reckless so as to render his use of a motorcycle a menace to others. Hence the father ought not to be penalized upon another theory that might be applied — that of negligent failure to exercise parental restraint.
The father is not liable for the son's tort merely by reason of the relationship. Broadstreet v. Hall, 10 L.R.A. (N.S.), Note II, p. 933. *Page 281